DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claims 8-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species B, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/10/2022.
	While Applicant indicates, in the remarks filed 1/10/2022, that claims 1-8 and 12-16 are encompassed by elected Species A, Examiner notes that claim 8 requires comparisons between voltage values Vp3, Vp03 that are specific to non-elected Species B; therefore, claim 8 should not be considered generic to both species and is withdrawn.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the written description fails to describe “the second substrate” (of claims 1/12).

Drawings
The drawings are objected to because S2 of Fig. 7 improperly indicates “Vp01”.  According to the specification, S2 measures peak voltage value Vp1, whereas Vp01 is the present voltage value.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 12:
	The scope of the limitations concerning control of the heating elements is not particularly pointed out or distinctly claimed.

First, the claims fail to anchor the “preset voltage value Vp01” to any value and/or condition, but seemingly allow for any possible preset voltage value.  While there is nothing improper with such a broad limitation, itself, the failure to anchor this preset voltage value Vp01 leads to more confusion over the conditions by which the heating element control is performed. 
Moreover, it is not clear what scope is encompassed with the language: “based on whether a difference … has a positive value within or outside a predetermined range or a negative value outside the predetermined range.  The claims do not specifically indicate how to calculate the difference voltage value.  Does difference = (Vp1 – Vp01), or does difference = (Vp01-Vp1)?  This is an important distinction, since the claim seems to treat positive values differently from negative values.
Even assuming that an artisan were able to determine which calculation results in a positive difference, it remains unclear what limitation(s) the “predetermined range” places on positive values, since the positive value may be “within or outside the predetermined range.”  If it doesn’t matter whether the difference is within the range, then why is this limitation present?
The timing by which the voltage value Vp1 is meant to be measured is also unclear, because the measurement is done with respect to “a second substrate” that does not have antecedent basis in the written description.  Is the second substrate even comprised within the claimed recording apparatus?
Finally, even assuming an artisan were to fully understand which differences were to induce heating element control, the claims fail to indicate which controls are performed in response to the difference.  In other words, even if an artisan were to determine that the difference value should incite heating element control, the claims do not indicate what to do with 
Because the claims fail to indicate which controls are performed on the heating element, and because the claims fail to clearly indicate the basis by which those unknown controls are performed, an artisan would not be able to determine the point of infringement based on the current claim language.
Regarding claims 2-7 and 13-16:
	These claims fail to remedy all the deficiencies of claims 1/12, and thus also fail to meet the requirements of this statute.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Chou (US 2007/0120893 A1) discloses a recording apparatus comprising a liquid ejection head having a temperature detection element (S), wherein driving of heating elements is controlled based on whether a temperature difference (temperature variation ΔT) is outside an allowable range (between Tmin and Tmax: Fig. 6).
	Oikawa et al. (US 2019/0299590 A1) disclose a recording apparatus comprising a liquid ejection head having a temperature sensor (306), wherein a detected temperature (203) is compared to a threshold voltage (TH) at a timing when a temperature change amount becomes maximum (at 210) in a temperature falling process (paragraphs 72-76 & Fig. 5).
	Ike (US 2014/0300657 A1) disclose a recording apparatus comprising a liquid ejection head having a temperature sensor (105), wherein a difference and/or ratio between two detected temperature values (Tp2-Tp1) is determined and compared to a threshold (Tth: Fig. 10).

	Kano et al. (US 2018/0339526 A1) disclose a recording apparatus comprising a liquid ejection head having a temperature sensor (24a), wherein a difference between a measured temperature value and a preset temperature value (T1: paragraph 62) is compared to a plurality of ranges so as to determine a sub-heater rank (paragraph 63-64 & Fig. 7).
	Lee et al. (DE 102005038664 A1) disclose a recording apparatus comprising a liquid ejection head having a temperature sensor (heat sensor 16), wherein a controller determines whether the absolute value of a difference between a maximum measured temperature (Tmax) and a predetermined temperature (Ttarget) is within a predetermined range (step 106).  If the difference is outside of the predetermined range, the liquid ejection head is heated so as to increase/decrease the head temperature.
	Nodsu (US 2013/0194335 A1) disclose a recording apparatus comprising a liquid ejection head having a temperature sensor (51), wherein a controller determines a difference (ΔT) between a target temperature (Ts) and a sensed temperature (paragraph 45).  This difference is compared to a predetermined threshold to determine whether non-ejection occurs (paragraph 45).

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853